NOT FOR PUBLICATION WITHOUT THE
                APPROVAL OF THE APPELLATE DIVISION

                                     SUPERIOR COURT OF NEW JERSEY
                                     APPELLATE DIVISION
                                     DOCKET NO. A-1144-13T2



GARDEN HOWE URBAN RENEWAL              APPROVED FOR PUBLICATION
ASSOCIATES, L.L.C.,
                                           February 26, 2015
      Plaintiff-Appellant,
                                           APPELLATE DIVISION
v.

HACBM ARCHITECTS ENGINEERS
PLANNERS, L.L.C.,

      Defendant/Third-Party
      Plaintiff-Respondent,

and

DEL-SANO CONTRACTING CORP.,

      Third-Party Defendant.

__________________________________________

          Argued January 6, 2015 – Decided February 26, 2015

          Before   Judges      Yannotti,   Fasciale      and
          Hoffman.

          On appeal from Superior Court of New Jersey,
          Law Division, Passaic County, Docket No. L-
          1126-11.

          Robert C. Scrivo argued the cause for
          appellant (McElroy, Deutsch, Mulvaney &
          Carpenter, LLP, attorneys; Mr. Scrivo, of
          counsel; Lawrence S. Cutalo and Andrew
          Gimigliano, on the briefs).
             Thomas M. Madden argued the cause for
             respondent (Hack, Piro, O'Day, Merklinger,
             Wallace & McKenna, P.A., attorneys; Mr.
             Madden, of counsel; Mr. Madden and Christine
             McCarthy on the brief).

      The opinion of the court was delivered by

YANNOTTI, P.J.A.D.

      Plaintiff     Garden     Howe    Urban    Renewal    Associates,      L.L.C.

appeals from an order dated July 2, 2013, barring its expert

report; an order dated July 12, 2013, denying its motion to

adjourn the trial date and extend the time for discovery; and an

order dated September 24, 2013, dismissing its remaining claim

with prejudice. We reverse.

                                        I.

      In   November    2004,    HACBM    Architects,       Engineers,     Planners

L.L.C.     ("HACBM")     submitted      a      proposal    to     plaintiff     for

architectural and engineering services to "design and document"

a roof-level addition and various alterations to an existing

four-story building in Passaic (the "Project"). According to the

proposal,     the      services       required     included       "architecture,

structural    engineering,      and    mechanical,      electrical,     plumbing,

and fire protection engineering."

      The proposal indicated that the services would be provided

in   three   phases.     In    the    first    phase,     HACBM   would    analyze

structural and building codes, review schematic design plans and




                                         2                                A-1144-13T2
elevations,      and     develop          preliminary          plans,     details      and

specifications. In the second phase, HACBM would develop the

required     "architectural,         structural,          mechanical,       electrical,

plumbing, and fire protection systems in sufficient detail to

set forth the requirements for construction of th[e] project,"

and   provide    plaintiff      with      detailed      plans    and     specifications

"for the architectural and engineering systems described." In

the third phase, HACBM would periodically observe and evaluate

the construction progress, and visit the site on a semi-monthly

basis during an eight-month construction period.

      On     November     19,       2004,         James     Robbins        ("Robbins"),

plaintiff's     President,       signed         the    agreement,       accepting      the

proposal.     The   parties      also       executed       a     "Standard      Form    of

Agreement Between Owner and Architect for a Small Project" of

the American Institute of Architects ("AIA"), which set forth

the     architect's      responsibilities               (the     "Agreement").         The

Agreement       stated    that         "[t]he         Architect         shall    provide

architectural       services        for     the       project,     including      normal

structural, mechanical, and electrical design services. Services

shall   be   performed    in    a    manner       consistent      with     professional

skill and care."

      In October 2008, plaintiff filed a complaint in the Law

Division     against     HACBM,        asserting        professional        malpractice




                                            3                                   A-1144-13T2
claims. In January 2009, HACBM filed an answer and counterclaim

against     plaintiff.          In     February         2009,        plaintiff         served      an

Affidavit     of     Merit       (the         "AOM")       from       David       V.        Abramson

("Abramson"), an architect licensed in New Jersey and New York.

    In      January       2009,        Abramson           provided      a        letter      report

concerning certain deficiencies in the construction documents.

Abramson also provided a letter report, dated March 12, 2010,

which addressed the replacement of "an existing means of egress

stair"    which     was    part        of     the      Project       ("Stairway         No.      2").

Abramson    analyzed       certain           provisions         of    the     "Rehabilitation

Subcode"    in     the    State's        Uniform          Construction           Code       ("UCC"),

N.J.A.C.    5:23-6.1       to        -6.33.       Based    on    that       review,         Abramson

concluded    that     replacement            of       Stairway    No.    2       and    a    related

structure had not been necessary.

    Plaintiff        also       served        a       report     from       Project          Control

Associates ("PCA"), dated April 15, 2010, which resulted from

its investigation of the professional design and construction

phase     services       that        HACBM     had       provided       for       the       Project.

According to the report, the investigation was conducted and the

report prepared by Harold M. Tepper ("Tepper"), a professional

engineer;     John        Lyssikatos              ("Lyssikatos"),            a     professional

engineer; and Frank M. Graczyk ("Graczyk"), a licensed building

code, fire protection code and mechanical code inspector. The




                                                  4                                         A-1144-13T2
report     stated   that        it    had    been       prepared      with     Abramson's

assistance.

      Robbins was deposed in October 2010. During his deposition,

Robbins    indicated    that,        in    addition      to   other     claims      against

HACBM,     plaintiff     was         asserting      a     claim       for    an     alleged

overpayment of approximately $900,000 to the general contractor

on   the   Project,     Del-Sano          Contracting     Corp.       ("Del-Sano").         In

addition, Robbins had authored a report detailing plaintiff's

business-loss claim of about $1,150,000.

      Based    on   Robbins's         deposition        testimony,      HACBM     filed      a

motion seeking: (1) leave to file a third-party claim against

Del-Sano; (2) to bar PCA's "agents" and Abramson from being

qualified as experts due to concerns that they were acting as

advocates for plaintiff, rather than providing objective expert

opinions; (3) to preclude Robbins from testifying as an expert

as to plaintiff's business losses since he did not have the

qualifications to do so; and (4) to limit Abramson's testimony

to the replacement of Stairway No. 2.

      It appears that the trial court did not rule on the motion.

Rather, the parties agreed to the dismissal of the complaint

without    prejudice.      On    March      3,   2011,     plaintiff        filed     a   new

complaint     against    HACBM.       On    April   12,       2011,    HACBM      filed     an

answer, counterclaim and third-party complaint against Del-Sano.




                                             5                                      A-1144-13T2
On May 13, 2011, Del-Sano filed an answer to the third-party

complaint, and on May 23, 2011, plaintiff filed an answer to the

counterclaim.

       On June 22, 2011, HACBM filed a petition in the United

States Bankruptcy Court under Chapter 7 of the Bankruptcy Act,

11    U.S.C.A.    §§     701-784,     and    proceedings     in    this    case    were

stayed. The bankruptcy proceedings were completed on March 2,

2012.

       On September 13, 2012, plaintiff filed an amended, four-

count complaint against HACBM, which included a claim against

Del-Sano. In count one, plaintiff alleged that HACBM breached

the     Agreement      by,   among    other       things,    failing      to   address

construction issues as they arose, provide adequate plans to

construct     the      Project,      undertake      adequate      job   supervision,

ensure proper implementation of the plans, and submit complete

plans or revisions when required.

       Furthermore, in count two, plaintiff alleged that HACBM was

comprised of licensed architects and that it was negligent since

it failed to meet the minimum standard of care "as set by the

industry" with regard to the services provided for the Project.

In    addition,     in    count     three,       plaintiff   claimed      that    HACBM

breached a duty to provide architectural services in a non-

negligent manner.




                                             6                                 A-1144-13T2
    Moreover, in count four, plaintiff alleged that HACBM had

contracted with Del-Sano to perform certain services for the

Project. Plaintiff claimed that Del-Sano was obligated to carry

out and implement the plans for construction                   that HACBM had

prepared.    Plaintiff   stated       that    Del-Sano   had    not     done    so.

Plaintiff alleged that, if HACBM is not found liable on these

claims,     Del-Sano   should    be    held     "accountable"     for    HACBM's

"breaches."

    Subsequently, the trial was scheduled for June 24, 2013,

and later rescheduled for July 15, 2013. On April 25, 2013,

HACBM filed a motion to bar PCA and its "agents" from testifying

at trial. Among other things, HACBM argued that PCA's report

should be barred because it was prepared by two professional

engineers and a code official, rather than an architect. HACBM

maintained that these individuals were not qualified to offer

opinions     in   a    case     involving       claims    of     architectural

malpractice.

    Plaintiff     opposed     the     motion.   Plaintiff      argued    that   an

architect had participated in the preparation of the report and

the architect was prepared to testify on all issues. Plaintiff's

counsel acknowledged that the report detailed various claims,

and did not specify which of the authors would address each

claim, but counsel said this could be clarified.




                                        7                                A-1144-13T2
       The judge considered HACBM's motion on June 21, 2013, and

placed       his    decision     on     the      record.            The    judge          ruled    that

plaintiff's expert report was "inappropriate." The judge pointed

out    that    this     case    involved         claims        of    alleged         architectural

malpractice and that the report had not been prepared by an

architect. The judge noted that an architect had contributed to

the report, but said that was insufficient. The judge decided

that    the    report     should      be    barred         except         for    the       supplement

pertaining         to   the    replacement           of   Stairway         No.       2.    The    judge

stated, however, that the authors of the report could testify as

to factual issues.

       The judge noted that the case was scheduled for trial in

July    of    2013      and   suggested       that        an    application            be    made    to

adjourn the trial so that plaintiff could obtain another expert

report, which would be "the fairest way to handle the matter."

       The    judge      entered      an    order         dated      July       2,    2013,       which

provided in part that: (1) substantially all of the PCA report

is barred; (2) Tepper, Lyssikatos and Graczyk could testify as

to    "factual       issues";     and      (3)       Abramson's           testimony         would    be

limited to the replacement of Stairway No. 2.

        Plaintiff thereafter made a motion to adjourn the trial

date and to extend the time for discovery. Another judge entered

an order dated July 12, 2013, denying the motion. On the order,




                                                 8                                           A-1144-13T2
the judge noted that the case already had 802 days of discovery,

with five discovery extensions, and that the case had previously

been    dismissed      without      prejudice.       The    judge    concluded      that

plaintiff had failed to show exceptional circumstances for a

discovery extension, which was required by the court rules.

       The case was called for trial on July 15, 2013, but it was

later    rescheduled        for    trial     on   September        24,   2013.     HACBM

thereafter filed a motion to bar Abramson from testifying that

it had deviated from the applicable standard of care because he

did not include that opinion in his report. The trial judge

noted that Abramson did not set forth an opinion that HACBM had

deviated from the standard of care in his report. The judge

ruled that, because Abramson was limited to the opinions in his

report, he could not testify as to the standard of care and

whether HACBM was negligent.

       HACBM    then   moved       for   a   directed      verdict,      arguing   that

plaintiff could not sustain its burden of proof on the sole

remaining      claim   in    the    case,    which    was    the    claim   regarding

Stairway No. 2. The judge granted the motion and entered an

order dated September 24, 2013, dismissing the complaint with

prejudice. This appeal followed.

       On appeal, plaintiff argues: (1) the motion judge abused

his discretion by barring substantially all of the PCA report;




                                             9                                A-1144-13T2
(2) the trial court erred by refusing to extend the time for

discovery       because       plaintiff            established          exceptional

circumstances for the extension; and (3) the trial judge erred

by entering a directed verdict against plaintiff on the claim

regarding Stairway No. 2.

                                       II.

      We first consider plaintiff's contention that the motion

judge    mistakenly       exercised         his     discretion         by     barring

substantially     all   of   PCA's    expert      report.    Plaintiff       contends

that the judge erroneously determined that only an architect

could   testify    as   an   expert    in    a    case   involving          claims    of

architectural     malpractice.       Plaintiff      further    argues        that    the

judge   failed     to     conduct      a     "proper"        inquiry        into     the

qualifications of the proposed expert witnesses.

      Expert     testimony     may     be      offered       "[i]f      scientific,

technical, or other specialized knowledge will assist the trier

of fact to understand the evidence or to determine a fact in

issue." N.J.R.E. 702.        If so, "a witness qualified as an expert

by   knowledge,   skill,     experience,         training,    or   education         may

testify thereto in the form of an opinion or otherwise." Ibid.

Thus, there are

            three basic requirements for the admission
            of   expert  testimony:  (1)   the  intended
            testimony must concern a subject matter that
            is beyond the ken of the average juror; (2)



                                       10                                     A-1144-13T2
             the field testified to must be at a state of
             the art such that an expert's testimony
             could be sufficiently reliable; and (3) the
             witness must have sufficient expertise to
             offer the intended testimony.

             [State v. Kelly, 97 N.J. 178, 208 (citation
             omitted) (1984).]

      In an action involving a claim of professional malpractice,

"[t]he test of an expert witness's competency . . . is whether

[that     witness]        has    sufficient       knowledge     of    professional

standards to justify the expression of an opinion." Carey v.

Lovett, 132 N.J. 44, 64-65 (1993) (citing Sanzari v. Rosenfeld,

34 N.J. 128,       136    (1961)).   The    determination       of    whether       a

proposed expert witness has sufficient knowledge of professional

standards is committed to "the sound discretion of the trial

court."     Id.    at    64.    The   trial     court's   decision        may   not    be

reversed unless "clearly shown to be erroneous as a matter of

law." State v. Campisi, 42 N.J. Super. 138, 147 (App. Div. 1956)

(citing Rempfer v. Deerfield Packing Corp., 4 N.J. 135, 141

(1950)), rev'd on other grounds, 23 N.J. 513 (1957).

      Our opinion in Alliance for Disabled in Action, Inc. v.

Continental Props., 371 N.J. Super. 398, 402 (App. Div. 2004),

aff'd 185 N.J. 331 (2005), is instructive. There, the plaintiff

brought     suit     against       the    developers      and   architect         of     a

residential housing complex alleging, among other things, that

the developers failed to comply with New Jersey's Barrier Free



                                           11                                   A-1144-13T2
Subcode (the "Barrier Free Subcode"), N.J.A.C. 5:23-7.1 to -

7.31.    In   support    of    its       claims,       the    plaintiff    served         three

reports from its expert, a person who dealt with handicapped-

accessibility      matters      for        New    Jersey       Transit,        and   held     a

certificate issued by the State Department of Community Affairs,

evidencing his completion of a course in the requirements of the

Barrier Free Subcode. Id. at 405.

      The trial court dismissed the plaintiff's claims against

the architect, finding that the claims against this defendant

were essentially a claim of architectural malpractice, and the

claims   could     not   proceed         without       the    opinion     of    a    licensed

architect. Id. at 406. We noted, however, that not all experts

must possess a professional license. Ibid. (citing Landrigan v.

Celotex Corp., 127 N.J. 404, 421-22 (1992); State v. One Marlin

Rifle, 319 N.J. Super. 359, 368 (App. Div. 1999)).

      We concluded that the trial court erred by characterizing

the   case    as   involving        a    claim    of    architectural          malpractice.

Ibid. We observed that the plaintiff had not alleged that the

defendant     architect       had       "deviated      from    the   standard        of    care

governing      architects       charged          with        the   responsibility           for

designing such a project." Ibid.                  We stated that the plaintiff's

"claim was restricted to its allegation that the design of the

project did not comply with the [S]ubcode." Ibid. We determined




                                             12                                      A-1144-13T2
that    the    plaintiff's       expert     was    qualified     to   testify      as   to

whether the complex was built in compliance with the Subcode.

Ibid.

       We     are    convinced     that     the    motion   judge     in    this    case

mistakenly barred substantially all of the PCA report merely

because it was not signed by an architect. As we indicated in

Continental          Properties,      not    all     experts      must     possess       a

professional license, and whether an expert witness may testify

in a case involving a claim of architectural malpractice will

depend on the claim involved, the specific allegations made, and

the opinions that the expert proposes to offer at trial.

       Here,        plaintiff    is    pursuing       claims     of      architectural

malpractice. The PCA report details the standards of care for

each claim being made. The standards of care are based in large

part upon HACBM's alleged failure to comply with the UCC and

several of its subcodes. The standards of care are also based

on, among other things, the rules of professional conduct for

architects, the AIA's Handbook of Professional Practice, and the

Manual of Steel Construction of the American Institute of Steel

(the "Steel Construction Manual").

       The    motion     judge    mistakenly       failed   to    consider      whether

Tepper and Lyssikatos had sufficient knowledge and experience as

professional engineers to opine as to the requirements of the




                                            13                                  A-1144-13T2
UCC,    the    UCC's       subcodes,      the    Steel      Construction       Manual,    and

other structural requirements cited in the PCA report. Moreover,

Graczyk is listed as one of the persons who prepared the report.

According to the report, Graczyk is licensed as a building, fire

protection,      and       mechanical        code    inspector.      The      motion    judge

mistakenly failed to consider whether Graczyk had the requisite

qualifications to testify as to the code requirements referenced

in     the    report       and    HACBM's       alleged       failure    to    meet     those

requirements.

       In addition, the report states that it was prepared with

Abramson's assistance. While Abramson authored a supplemental

report concerning Stairway No. 2, there is no indication that

his involvement was limited to preparing that supplement. The

motion       judge   mistakenly        failed        to   consider      whether    Abramson

assisted with other sections of the report which cited standards

pertaining to architects, and whether he was prepared to testify

as to the opinions set forth in those sections of the report.

       Furthermore,          we    note    that       the     judge's    ruling    that     a

licensed professional engineer may not testify as an expert in a

case     involving          alleged       architectural          malpractice       is     not

supported       by     the        statutes      that      govern     the      practice    of

architecture         and     engineering        in     this    state.      These   statutes

indicate that there is no clear demarcation of the line between




                                                14                                 A-1144-13T2
services that can be provided by licensed architects and by

licensed engineers.

    Architectural practice is regulated in New Jersey pursuant

to N.J.S.A. 45:3-1 to -46. Under this statutory scheme, the term

"architecture" is defined in part as "the art and science of

building design and particularly the design of any structure for

human   use    or   habitation."   N.J.S.A.        45:3-1.1c.      The   licensing

statutes      for   architects   also    provide      that   the     practice    of

architecture includes

              the rendering of services in connection with
              the design, construction, enlargement, or
              alteration of a building or a group of
              buildings    and   the    space    within   or
              surrounding those buildings, which have as
              their   principal   purpose   human    use  or
              habitation. These services include site
              planning,   providing   preliminary   studies,
              architectural        designs,        drawings,
              specifications,         other        technical
              documentation,    and     administration    of
              construction for the purpose of determining
              compliance with drawings and specifications.

              [N.J.S.A. 45:3-1.1k.]

    Furthermore,       the   practice        of   engineering   is    subject    to

regulation in New Jersey under N.J.S.A. 45:8-27 to -60. The

practice of engineering is defined to include

              any service or creative work the adequate
              performance of which requires engineering
              education, training, and experience and the
              application of special knowledge of the
              mathematical,   physical  and    engineering
              sciences to such services or creative work



                                        15                                A-1144-13T2
           as consultation, investigation, evaluation,
           planning and design of engineering works and
           systems, planning the use of land and water,
           engineering studies, and the administration
           of   construction    for   the    purpose   of
           determining compliance with drawings and
           specifications; any of which embraces such
           services or work, either public or private,
           in connection with any engineering project
           including: utilities, structures, buildings,
           machines,    equipment,     processes,    work
           systems, projects, telecommunications, or
           equipment   of   a   mechanical,   electrical,
           hydraulic, pneumatic or thermal nature,
           insofar as they involve safeguarding life,
           health or property, and including such other
           professional services as may be necessary to
           the planning, progress and completion of any
           engineering    services.    The    design   of
           buildings by professional engineers shall be
           consistent with section 7 of the "Building
           Design Services Act." [N.J.S.A. 45:4B-7].

           [N.J.S.A. 45:8-28(b).]

      Moreover, the Building Design Services Act (the "BDSA"),

N.J.S.A. 45:4B-1 to -14, recognizes that there is "an area of

concurrent practice between the practice of architecture and the

practice of engineering, specifically in the area of building

design."   N.J.S.A.   45:4B-2.    Indeed,    the    BDSA   provides   that

engineers may design certain kinds of buildings and structures.

See   N.J.S.A.   45:4B-7.   The    BDSA     also   provides   that    both

architects and engineers may administer construction "for the

purpose    of    determining      compliance       with    drawings    and

specifications." N.J.S.A. 45:4B-3h to -3i.




                                   16                            A-1144-13T2
      Thus, the statutes governing the practice of architecture

and   engineering    in     New   Jersey        recognize    that    architects     and

engineers    may   both     engage   in     practice      that     affects   building

design. These statutes also allow both architects and engineers

to engage in construction administration, which is the basis for

one of the claims asserted in this case. In addition, some of

the claims asserted by plaintiff relate to design elements that

may implicate "engineering education."

      Therefore, the motion judge should have considered whether

some or all of the claims asserted in this case fall within

those areas where the practices of architecture and engineering

overlap, and whether Tepper and Lyssikatos have the requisite

knowledge and experience to offer opinions as to the standards

of care that apply to architects in the performance of any such

services.

      We   further   note     that    recently,       a     panel   of    this    court

determined that when a suit claiming malpractice or negligence

is brought against a professional listed in N.J.S.A. 2A:53A-26,

an affidavit of merit ("AOM") is required from a "like-licensed"

professional,      except    when    the    claim    involves       (1)   matters    of

common     knowledge;     (2)     conduct        outside     the     scope   of     the

defendant's professional duties; (3) intentional wrongdoing; or

(4) theories of vicarious liability or agency exclusively. Hill




                                           17                                A-1144-13T2
Int'l, Inc. v. Atlantic City Bd. of Educ.,                        N.J. Super. __, __

(App. Div. 2014) (slip op. at 35-41).

       However, the Hill Int'l case does not apply here because

the    issue    raised         in   this    appeal       does      not    concern      the

requirements of the AOM statute.1 Rather, the issue presented

concerns the qualifications of witnesses to testify as experts

at    the   trial    of    a    case   in     which      claims    of     architectural

malpractice     are       asserted.     The      admissibility       of     a    proposed

expert's     trial    testimony        is     governed     by     the     standards     in

N.J.R.E. 702, not the AOM statute.

       We   therefore      reverse      the      trial    court's        order    barring

substantially all of the PCA report. We remand the matter to the

trial court for reconsideration of HACBM's motion to strike. On

remand, the court should review the specific claims asserted and

the standards of care cited in the PCA report for those claims.

The court should determine whether Tepper, Lyssikatos, Graczyk,

and/or Abramson are qualified to testify at trial as to some or

all of the opinions set forth in the report. The court should

conduct     a   N.J.R.E.        104    hearing      if     the     parties'       written

submissions are insufficient to allow a decision to be made on

these issues.


1
  As stated previously, plaintiff served an AOM from Abramson, a
licensed architect.



                                            18                                   A-1144-13T2
                                       III.

    We next consider whether the trial court erred by refusing

to extend the time for discovery after the motion judge barred

substantially all of the PCA report.

    Here, the motion to extend discovery was subject to Rule

4:24-1(c), which provides in pertinent part that "[n]o extension

of the discovery period may be permitted after . . . [a] trial

date is fixed, unless exceptional circumstances are shown."

          In order to extend discovery based upon
          "exceptional   circumstances,"   the    moving
          party must satisfy four inquiries: (1) why
          discovery has not been completed within time
          and   counsel's    diligence   in     pursuing
          discovery   during   that   time;    (2)   the
          additional discovery or disclosure sought is
          essential; (3) an explanation for counsel's
          failure to request an extension of the time
          for discovery within the original time
          period; and (4) the circumstances presented
          were clearly beyond the control of the
          attorney and litigant seeking the extension
          of time.

          [Rivers v. LSC Partnership, 378 N.J. Super.
68, 79 (App. Div.) (quoting Vitti v. Brown,
          359 N.J. Super. 40, 51 (Law Div. 2003)),
          certif. denied, 185 N.J. 296 (2005).]

    In   our    view,   the    trial    court   mistakenly    exercised    its

discretion     by   refusing   to   extend      the   time   for   discovery.

Plaintiff was diligent in pursuing discovery, and served the PCA

report in April 2010. HACBM filed a motion to bar that report in

November 2010, but did not specifically argue that the report




                                        19                           A-1144-13T2
should be barred because it was not authored by an architect. As

noted, the court did not rule on the motion at that time because

the parties agreed to the dismissal of the complaint without

prejudice.

    The      matter      was    reinstated        and     plaintiff         filed    a    new

complaint in March 2011. The discovery end date was adjourned

several times. Eventually, the court scheduled the matter for

trial. HACBM did not move to strike the PCA report until after

discovery      ended,     and   for    the    first      time    claimed      the     report

should    be    barred     because      it    had       not     been   written       by    an

architect. As we have determined, the motion judge erred in

doing so.

    However, even if the judge had correctly decided that most

of the PCA report should be barred, the judge's decision, coming

literally      on   the     eve   of     trial,       presented        an     exceptional

circumstance that warranted the extension of time for discovery,

particularly since HACBM did not move to bar the report and its

authors' testimony until after discovery had ended. We conclude

that, under the circumstances, the discovery extension should

have been granted.

    Therefore, on remand, if the court determines that some or

all of plaintiff's claims require the report and testimony of a




                                             20                                     A-1144-13T2
licensed architect, it should extend the time for discovery to

allow plaintiff to serve a new report.

                                       IV.

      Plaintiff    also     argues    that        the    trial     judge      erred     by

entering a directed verdict on the claim regarding Stairway No.

2. The trial judge ruled that Abramson could testify as to the

analysis in his report, but could not offer an opinion on the

standard of care because that opinion was not expressly set

forth in the report.

      As we have explained, the PCA report states that it was

prepared with Abramson's assistance. The report sets forth the

basis   for    plaintiff's     claim       regarding       Stairway        No.    2.    In

essence,      plaintiff    alleges     that        HACBM     misinterpreted            the

Rehabilitation Subcode as requiring the reconstruction of the

stairway and related structure. The PCA report sets forth the

standard of care for the claim, citing several provisions of the

Architect's Handbook of Professional Practice, as well as an

architect's obligation to comply with applicable building codes.

      In his separate report, Abramson detailed the provisions of

the   Rehabilitation      Subcode    which    he        believed    applied       to   the

Project.   Abramson       stated    that     an    analysis        of   the      relevant

sections of that Rehabilitation Subcode should have been used to

determine whether the existing stairway was adequate. Abramson




                                       21                                        A-1144-13T2
opined that, based on this analysis, the demolition and new work

on Stairway No. 2 was not necessary. He further opined that the

delays and costs associated with that work were unnecessarily

incurred.

       We are convinced that the trial judge mistakenly failed to

consider the relevant section of the PCA report in determining

whether    Abramson      should    be     permitted    to    testify    as    to   the

standard of care applicable to the claim regarding Stairway No.

2.    In   our   view,     the    judge    should     have   determined      whether

Abramson assisted in the preparation of the section of the PCA

report pertaining to the Stairway No. 2 claim, and whether the

opinions stated therein regarding the standard of care were his

opinions.

       Moreover,    Abramson's      separate      report     concerning      Stairway

No. 2 provided a sufficient basis to allow him to testify as to

the standard of care applicable to this claim. In his report,

Abramson stated that HACBM failed to apply the Rehabilitation

Subcode correctly, thereby causing the unnecessary demolition

and additional work on the stairway. Implicit in that report is

the    opinion     that,    by    doing     so,     HACBM    deviated     from     the

applicable standard of care for architects. Abramson should not

have been precluded from so testifying at trial.




                                          22                                 A-1144-13T2
    Reversed and remanded for further proceedings in conformity

with this opinion. We do not retain jurisdiction.




                               23                      A-1144-13T2